Bird, J.
Complainant by its bill seeks to redeem from certain tax sales made by the auditor general on October 4, 1902, to William H. Louks, the defendant’s grantor. The land conveyed lies in Baraga county and is described as the S. E. % of section 6, town 50, range 31 W. The sales were made for delinquent taxes on this parcel or some subdivision of it for the years 1895-1899. The total amount paid to the auditor general for these purchases was the sum of $148.26. Complainant before filing its bill tendered into court the sum of $330 to reimburse the purchaser, at the same time offering to pay such further sum as the court might find due on an accounting.
The defendant denied the right of complainant to redeem on the ground that his grantor, Louks, had in the year 1903 served the statutory six months’ notice to terminate the period of redemption upon William J. Gordon, by publication, assuming that he was the *337holder of the last recorded, title to said premises. Notices were in the same year personally served on holders of certain tax deeds which were recorded. Complainant replies to this contention that the statutory notice served was not in compliance with the statute for the reason, among others, that the amount demanded in the notice as a condition for reconveyance was excessive to the extent of 89 cents. Upon the hearing the chancellor reached the conclusion that the notice was invalid for the reason stated and decreed a reconveyance of the premises upon payment of the amount which he found due defendant.
The defendant’s grantor paid $148.26 to the auditor general for the conveyances. The amount demanded in the notice was $149.15, an excess of 89 cents. The question is therefore presented whether the notice should be declared invalid for this slight difference. The notice given by defendant was in pursuance of Act No. 229 of the Public Acts of 1897, as amended by Act No. 204 of the Public Acts of 1899 (1 How. Stat. [2d Ed.] §1911 et seq.). Section 141 of this act provides for a reconveyance upon a tender of “the amount paid upon such purchase,” etc. Section 140 specifies the form of the notice to be given, which informs the parties interested that a reconveyance will be made upon payment of the “amount paid,” and provides for the insertion in the notice of the “amount paid.” These sections make it clear to the tax purchaser that, before he can cut off the equities of those interested in the title, he must not only advise them how much it will cost to redeem, but also the time within which they can redeem.
It is important to those having a right to redeem to have this information stated accurately in the notice, because it is upon this information they are expected to determine whether they will exercise their right to redeem. In this case, “the amount paid” was over*338stated in the notice 89 cents. This sum when doubled under the statute would amount tb $1.78. It is argued that this was a substantial compliance with the statute. We are of the opinion that something more than a substantial compliance with the statute is necessary in this regard. If we say that an excessive demand of 89 cents is a substantial compliance with the statute, what will we say of an excessive demand for $1.89, or even $2.89, and how large an excessive amount may be demanded before it becomes a failure to comply with the statute? These questions suggest some of the difficulties in the way of permitting any notice, which does not state the true amount, to be a compliance with the statute. The proceeding is a statutory one, and this requirement is one step in the proceeding to divest the delinquent taxpayer of his property rights, and we think the interests of all concerned will be better conserved by holding that this requirement of the statute is mandatory, and must be strictly observed. The following authorities are of interest on this question: Reed v. Lyon, 96 Cal. 501 (31 Pac. 619; Casner v. Gahlman, 6 Kan. App. 295 (51 Pac. 56); Shinkle v. Meek, 69 Kan. 368 (76 Pac. 837); Salter v. Corbett, 80 Kan. 327 (102 Pac. 452); State v. Scott, 92 Minn. 210 (99 N. W. 799).
On the argument in this case, a new question was argued which was not raised in the trial court. It is that no notice was necessary to be served on the holders of recorded tax deeds under the law of 1897, and that as there was no last recorded deed in the regular chain of title, disclosed by the records of Baraga county, no notice was required to be given to any one. It appears that William J. Gordon purchased the land from the United States government in 1862, and received a patent therefor. A memorandum of this fact appears in the records of Marquette county, and also in Baraga county, which county was subsequently organized out of a portion of the territory of Mar*339quette county, but the patent was recorded in neither county, and the deed from Gordon to complainant was never recorded. From this information Louks, the defendant’s grantor, assumed that Gordon was the holder of the last recorded deed in the regular chain of title, and proceeded to make service upon him by publication. In the trial court, Gordon was treated by both complainant and defendant as the holder of the last recorded deed. The contention of defendant that no notice was required to be served on the holders of recorded tax deeds under ,Act No. 229 of the Public Acts of 1897, as amended by the Public Acts of 1899, is probably correct, because the law at that time did not require it. The statute would not seem to make it necessary for the purchaser of a tax deed to look beyond the records of the county wherein the lands are situate to discover title holders; but when, as in this case, he does look beyond the records of the county, and obtains information with reference to the ownership of the title, and acts upon that information in serving the notice, and the fact of such prior ownership is not denied, but admitted, we think he is in no position to insist in the appellate court that no service upon him was necessary.'
The conclusion reached by the trial court as to the validity of the notice was the proper one, and the decree will be affirmed, with costs to complainant.
McAlvay, C. J., and Brooke, Kuhn, Stone, Ostrander, Moore, and Steere, JJ., concurred.